People v Yanik (2014 NY Slip Op 05457)
People v Yanik
2014 NY Slip Op 05457
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
MARK C. DILLON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


[*1]The People of the State of New York, respondent,
v Joseph Yanik, appellant.
Lisa Lewis, Brooklyn, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Nicoletta J. Caferri, and Merri Turk Lasky of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered March 1, 2012, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence in light of, inter alia, certain testimony regarding lighting conditions and the police officers' treatment of the defendant's companions. Upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Delamota, 18 NY3d 107, 116-117; People v Romero, 7 NY3d 633).
The defendant's contention that the Supreme Court improperly curtailed defense counsel's cross-examination of a police witness is unpreserved for appellate review (see CPL 4701.05[2]). In any event, any error the Supreme Court may have committed was harmless (see People v Crimmins, 36 NY2d 230, 242).
SKELOS, J.P., DILLON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court